Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on January 31, 2022.  There are eighteen claims pending and ten claims under consideration.  Claims 6-13 have been withdrawn as claims directed to non-elected inventions.  This is the third action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sumitomo Chemical Co., JP 57115435 in view of  In re Norris (CCPA 1950) 179 F2d 970, 84 USPQ 458.  

The prior art teaches the following compound:

    PNG
    media_image1.png
    230
    587
    media_image1.png
    Greyscale

This compound reads on a compound of claim 1 of the instant invention where R1 is a phenyl ring (6-membered unsaturated cyckloalkyl), n=0 and the dotted line is not a bond, but for the fact that the methylbenzyl group is attached on the 3-position of the 10H-phenothiazine ring, whereas the instant invention is attached on the 2-position.
It is well known in the art that compounds having the same radical at different positions on the nucleus are position isomers. Their properties are often so nearly alike as to present difficulties in identification or separation. Ex parte Mowry (POBA 1950) 91 USPQ 219.  A novel, useful compound which is isomeric with a compound of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial Norris (CCPA 1950) 179 F2d 970, 84 USPQ 458; In re Finley (CCPA 1949) 174 F2d 130 and 135, 81 USPQ 383 and 387.  
A compound need not be an adjacent homolog or position isomer of a prior art compound in order to be susceptible to a rejection based on structural obviousness; the name used to designate the structural relationship between compounds is not controlling, it is the closeness of that relationship. In re Payne et al. (CCPA 1979) 606 F2d 303, 203 USPQ 245.  When chemical compounds have “very close” structural similarities…without more, a prima face case of obviousness may be made. In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870. 
In the instant invention, the compound of Formula I, it is clear the methylbenzyl group is in the 2-position of the 10H-phenothiazine ring, whereas the prior art compound instant invention is attached on the 3-position on the adjacent position isomer of the prior art compound. No new matter permitted. Appropriate correction is required.
Claims 1-5 and 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humplik, et. al., CS221000 in view of  In re Norris (CCPA 1950) 179 F2d 970, 84 USPQ 458.  
The prior art teaches the following compound as Example I at the bottom of page 4:

    PNG
    media_image2.png
    59
    584
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    194
    576
    media_image3.png
    Greyscale

This compound reads on a compound of claim 1 of the instant invention where R1 is a phenyl ring, n=0 and the dotted line is not a bond, but for the fact that the methylbenzyl group is attached on the 1-position of the 10H-phenothiazine ring, whereas the instant invention is attached on the 2-position.
It is well known in the art that compounds having the same radical at different positions on the nucleus are position isomers. Their properties are often so nearly alike as to present difficulties in identification or separation. Ex parte Mowry (POBA 1950) 91 USPQ 219.  A novel, useful compound which is isomeric with a compound of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound.  In re Norris (CCPA 1950) 179 F2d 970, 84 USPQ 458; In re Finley (CCPA 1949) 174 F2d 130 and 135, 81 USPQ 383 and 387.  
A compound need not be an adjacent homolog or position isomer of a prior art compound in order to be susceptible to a rejection based on structural obviousness; the name used to designate the structural relationship between compounds is not controlling, it is the closeness of that relationship. In re Payne et al. (CCPA 1979) 606 prima face case of obviousness may be made. In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870. 
In the instant invention, the compound of Formula I, it is clear the methylbenzyl group is in the 2-position of the 10H-phenothiazine ring, whereas the prior art compound instant invention is attached on the 1-position on the  adjacent position isomer of the prior art compound. No new matter permitted. Appropriate correction is required.

Conclusion
	Claims 1-5 and 14-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699